Case 1:21-cv-00195-DCJ-JPM Document 16 Filed 06/09/21 Page 1 of 1 PageID #: 67




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

JOHNOTHAN FIELDS #74421,                 CIVIL DOCKET NO. 1:21-CV-00195-P
Plaintiff

VERSUS                                   JUDGE DAVID C. JOSEPH

SHERIFF’S OFFICE AVOYELLES               MAGISTRATE JUDGE JOSEPH H.L.
PARISH, Defendant                        PEREZ-MONTES

                                 JUDGMENT

       For the reasons contained in the REPORT        AND   RECOMMENDATION of the

Magistrate Judge previously filed herein [ECF No. 14], noting the absence of objection

thereto, and concurring with the Magistrate Judge’s findings under the applicable

law,

       IT IS HEREBY ORDERED that Plaintiff’s Complaint [ECF No. 1] and all

amendments and claims contained in Plaintiff’s letters are DENIED and

DISMISSED WITH PREJUDICE under §§ 1915 and 1915A, except the excessive

force claim contained in Plaintiff’s Amended Complaint, which is STAYED pending

resolution of the state criminal charges. [ECF No. 13].

       IT IS FURTHER ORDERED that Plaintiff is to notify the Court upon

resolution of his pending criminal charges, including the nature of their disposition.

       THUS DONE AND SIGNED in Chambers on this 9th day of June 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
